 

Exhibit 10.10

 

EXECUTION VERSION

 

 

AMENDMENT TO THE PARENT GUARANTY

 

between

 

NII HOLDINGS, INC.
as Parent Guarantor

 

and

 

CHINA DEVELOPMENT BANK CORPORATION

as Administrative Agent under the Sinosure Credit Agreement and the Non-Sinosure
Credit Agreement

 

Dated as of 5 December 2014

 

 

 

 

 

Table of Contents

 

        Page           SECTION  1.   DEFINITIONS   4           SECTION  2.  
AMENDMENTS TO THE PARENT GUARANTY   4           SECTION  3.   ACKNOWLEDGMENT   4
          SECTION  4.   EFFECTIVENESS AND TERMINATION   4           SECTION  5.
  NO NOVATION   4           SECTION  6.   MISCELLANEOUS   4

 

    Annex 1   8     Amendment to the Parent Guaranty   8     1.   Amendments to
Section 2 (Parent Guaranty) of the Parent Guaranty   8     2.   Amendments to
Section 20 (Release of Liability of Parent Guarantor) of the Parent Guaranty   9
    3.   Amendments to Section 11 (Covenants of Parent Guarantor) of the Parent
Guaranty   9

 

2

 

 

AMENDMENT TO THE PARENT GUARANTY (this “Amendment”), dated as of 5 December
2014, among (i) NII Holdings, Inc., a holding company organized and existing
under the laws of Delaware (the “Parent Guarantor”), and (ii) China Development
Bank Corporation in its capacities as administrative agent under the Sinosure
Credit Agreement and the Non-Sinosure Credit Agreement, for the benefit of the
Financing Parties defined thereunder.

 

W I T N E S S E T H:

 

WHEREAS, Nextel Telecomunicações Ltda. (the “Borrower”), the persons listed as
guarantors on the signature pages to the Non-Sinosure Credit Agreement (as
defined below) in their capacities as guarantors (the “Guarantors”), China
Development Bank Corporation, as Lender, as administrative agent (in such
capacity, the “Administrative Agent”) and as arranger (in such capacity, the
“Arranger”), are parties to (i) a US$250,000,000 credit agreement dated as of
April 20, 2012, as amended on September 25, 2013, and as further amended and
waived from time to time, which is supported by the Sinosure Insurance (the
“Sinosure Credit Agreement”) and (ii) a US$250,000,000 credit agreement dated as
of April 20, 2012, as amended on September 25, 2013, and as further amended and
waived from time to time, which is not supported by the Sinosure Insurance (the
“Non-Sinosure Credit Agreement”, together with the Sinosure Credit Agreement,
the “Credit Agreements” and each a “Credit Agreement”);

 

WHEREAS, the Borrower has notified the Administrative Agent and has requested
that the Lender agree to amend certain terms and conditions of the Credit
Agreements to facilitate the balance sheet restructuring of the Parent Guarantor
and certain of the Parent Guarantor’s affiliates pursuant to which the
US$4,350,000,000 notes issued by NII Capital Corp. and/or NII International
Telecom S.C.A. will be restructured by way of an amendment agreement to the
Sinosure Credit Agreement and an amendment agreement to the Non-Sinosure Credit
Agreement (together the “Credit Agreement Amendment Agreements”);

 

WHEREAS, the Borrower is a Subsidiary of the Parent Guarantor;

 

WHEREAS, the Parent Guarantor and such affiliates have commenced the Chapter 11
Cases;

 

WHEREAS, the Parent Guarantor will obtain benefits from the amendments
contemplated in the Credit Agreement Amendment Agreements and, accordingly,
desires to execute this Amendment to induce the Lender to agree to the Credit
Agreement Amendment Agreements; and

 

WHEREAS, it is anticipated that the Parent Guaranty, as amended under the terms
and subject to the conditions set forth herein, will become effective on the
Parent Guaranty Amendment Effective Date (as defined below).

 

3

 

 

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:

 

SECTION 1.         DEFINITIONS.

 

Except as otherwise expressly provided herein, capitalized terms used in this
Amendment shall have the meanings assigned to such terms in the Credit Agreement
Amendment Agreements and the Parent Guaranty, as amended from time to time, as
applicable.

 

SECTION 2.         AMENDMENTS TO THE PARENT GUARANTY

 

On the Parent Guaranty Amendment Effective Date (as defined below), the terms
and conditions of the Parent Guaranty shall be amended as set forth in Annex 1
hereto.

 

SECTION 3.         ACKNOWLEDGMENT.

 

Each Party to this Amendment hereby acknowledges and agrees that (i) the terms
and conditions of the Parent Guaranty in effect as of the date hereof shall
continue in full force and effect unchanged, except as amended and supplemented
hereby and (ii) this Amendment shall take full force or effect as of the Parent
Guaranty Amendment Effective Date and the Parent Guarantor shall assume all
obligations and duties under the Parent Guaranty as amended by this Amendment as
of the Parent Guaranty Amendment Effective Date.

 

SECTION 4.         EFFECTIVENESS AND TERMINATION.

 

Notwithstanding anything in this Amendment to the contrary, this Amendment shall
only become effective on the earlier to occur of (i) the Amendment No. 2 Closing
Date (as such term is defined in each Credit Agreement Amendment Agreement) and
(ii) the Parent Restructuring Effective Date (as such term is defined in each
Credit Agreement Amendment Agreement) (the “Parent Guaranty Amendment Effective
Date”).

 

SECTION 5.         NO NOVATION.

 

The execution of this Amendment does not constitute a novation, amendment,
payment, satisfaction, performance or fulfillment of any of the obligations
under the Parent Guaranty.

 

SECTION 6.         MISCELLANEOUS.

 

Section 17 (Notice), Section 19 (Consent to Jurisdiction; Service of Process;
and Waiver of Trial by Jury), Section 22 (Counterparts), and Section 24
(Headings Descriptive) of the Parent Guaranty shall be incorporated into this

 

4

 

 

Amendment as if set forth in full herein, mutatis mutandis.

 

*                                   *                                   *

 

[Remainder of page intentionally left blank.]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

NII HOLDINGS, INC., as Parent Guarantor

 

Notice Address:

 

NII Holdings, Inc.

1875 Explorer Street

Reston, VA 20190

Attention: Chief Commercial Counsel

Facsimile No: +703 390 7170

 

By: /s/ Gary D. Begeman   Name: Gary D. Begeman   Title: EVP, General Counsel  

 

By: /s/ Shana C. Smith   Name: Shana C. Smith   Title: VP, Deputy GC  

 

6

 

 

CHINA DEVELOPMENT BANK CORPORATION, as Administrative Agent

 

Notice Address:

 

Address: 14th Floor, CITIC Tower   No. 1093 Shennan Zhong Road   Shenzhen
518031, P.R. China Attention: Che Nan Telephone No.: +86 (755) 2594 2783
Facsimile No.: +86 (755) 2598 7725

 

By: /s/ Liu Wensheng   Name: Liu Wensheng   Title: Deputy General Manager of
Shenzhen Branch  

 

7

 

 

Annex 1

 

Amendment to the Parent Guaranty

 

1.            Amendments to Section 2 (Parent Guaranty) of the Parent Guaranty

 

(a)          Section 2 (Parent Guaranty) of the Parent Guaranty shall be amended
to read in its entirety as follows:

 

“2.          PARENT GUARANTY

 

(a)          The Parent Guarantor, irrevocably, absolutely and unconditionally
guarantees as a primary obligor and not merely as surety to the Financing
Parties the full and prompt payment when due (whether at the stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise pursuant to
the terms of each Credit Agreement) of (x) the principal of, premium, if any,
and interest on the Notes issued by, and the Loans made to, the Borrower under
each Credit Agreement and (y) all other payment obligations (including, without
limitation, obligations which, but for the effect of any bankruptcy, insolvency,
receivership or similar proceeding, would become payable), liabilities and
indebtedness owing by the Borrower to the Financing Parties under each Financing
Document to which the Borrower is a party (including, without limitation,
indemnities, fees and interest thereon (including, without limitation, any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in each Credit
Agreement, whether or not such interest is an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with each such Financing Document and the due performance and
compliance by the Borrower with all of its payment obligations in all such
Financing Documents (all such principal, premium, interest, liabilities,
indebtedness and obligations under this clause (i) being herein collectively
called the “Guaranteed Obligations”);

 

The Parent Guarantor understands, agrees and confirms that the Financing Parties
may, in accordance with Section 9, enforce this Parent Guaranty up to the full
amount of the Guaranteed Obligations against the Parent Guarantor without
proceeding against the Borrower or against any security for the Guaranteed
Obligations, or under any other guaranty covering all or a portion of the
Guaranteed Obligations. This Parent Guaranty is a guaranty of prompt payment and
performance and not of collection.

 

(b)          Additionally, the Parent Guarantor, unconditionally, absolutely and
irrevocably, guarantees the payment of any and all Guaranteed Obligations
whether or not due or payable by the Borrower upon the occurrence in respect of
the Borrower of any of the events specified in Section 7.1(e) (Insolvency),
Section 7.1(g) (Voluntary Insolvency Proceedings) and Section 7.1(h)
(Involuntary Insolvency Proceedings(Borrower)) of each Credit Agreement, and
unconditionally, absolutely and irrevocably, promises to pay such Guaranteed
Obligations to the Financing Parties upon such occurrence.

 

8

 

 

2.             Amendments to Section 20 (Release of Liability of Parent
Guarantor) of the Parent Guaranty

 

 Section 20 (Release of Liability of Parent Guarantor) shall be deleted in its
entirety.

 

3.            Amendments to Section 1 (Definitions) of the Parent Guaranty

 

The definition of “Compliance Date” under Section 1 (Definitions) of the Parent
Guarantee shall be deleted in its entirety.

 

4.           Amendments to Section 11 (Covenants of Parent Guarantor) of the
Parent Guaranty

 

(a)         A new Section 11.4 (Keepwell Undertaking) of the Parent Guaranty
shall be added to read in its entirety as follows:

 

“11.4       Keep-well Undertaking

 

The Parent Guarantor shall, directly or indirectly through any one or more of
its Affiliates, make such equity contributions or injections and/or provide such
Subordinated Restricted Intercompany Indebtedness to the Borrower in order to
ensure that the Borrower has sufficient funds for the operating expenditure,
capital expenditure and debt service cash requirements of such Borrower.”

 

9

 